DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claimed amendment filed on May 2, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on May 2, 2022, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 101 and 103 rejections set forth in the last office action, mailed on February 2, 2022 have been withdrawn.

Remark
After further reviewed Applicant’s arguments in light of the original specification and the claimed amendment filed on May 2, 2022, it is conceivable that the 35 USC 101 rejection is hereby withdrawn. The examiner first identifies a page block number, of a page, within a log to process, wherein the log comprises a list of page block numbers of pages within persistent memory of a node to free; identifying a reference count corresponding to a number of references to the page block number; response to the reference count being greater than a threshold value, decrementing the reference count and removing the page block number from the log; and in response to the reference count being the threshold value, freeing the page from the persistent memory and removing the page block number from the log” are directed to an abstract idea. However, the amendment portion of the claims “hosting a persistent memory storage tier and a storage file system tier within a storage operating system storage stack of a node wherein the persistent memory storage tier is configured to manage a persistent memory file system that stores data within a plurality of pages of persistent memory according to byte-addressable access, wherein the storage file system tier is configured to manage a storage file system that stores data within a storage device according to block- addressable access, and wherein the persistent memory storage tier and the storage file system tier facilitate communication between the persistent memory file system and the storage file system: evaluating a log to identify a page block number of a page within the persistent memory to process, wherein the log comprises a list of page block numbers of pages within persistent memory to free; identifying a reference count corresponding to a number of references to the page block number by at least one of the persistent memory file system, the storage file system, an active file system provided by the node to a client, or snapshots of the active file system” are determined to be additional elements . They are also determined to be insignificant extra solution activities (see MPEP 2106.04). Such claimed amendment is integrated into a practical application that render the independent claims 1, 11 and 19 eligible under 35 USC 101. The dependent claims 2-10, 12-18 and 20 are also eligible for incorporating the eligibility subject matter of their respective base claims by dependency.

After further reviewed Applicant’s arguments in light of the original specification and the claimed amendment filed on May 2, 2022, it is conceivable that the 35 USC 103 has been withdrawn because the combination of Aronovich and Pawar fails to disclose the claimed “hosting a persistent memory storage tier and a storage file system tier within a storage operating system storage stack of a node wherein the persistent memory storage tier is configured to manage a persistent memory file system that stores data within a plurality of pages of persistent memory according to byte-addressable access, wherein the storage file system tier is configured to manage a storage file system that stores data within a storage device according to block- addressable access, and wherein the persistent memory storage tier and the storage file system tier facilitate communication between the persistent memory file system and the storage file system: evaluating a log to identify a page block number of a page within the persistent memory to process, wherein the log comprises a list of page block numbers of pages within persistent memory to free; identifying a reference count corresponding to a number of references to the page block number by at least one of the persistent memory file system, the storage file system, an active file system provided by the node to a client, or snapshots of the active file system”. Therefore, the 35 USC 103 rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed in light of the applicant’s claimed amendment, the Applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involves in identifying a page block number of a page within a log to process, wherein the log has a list of page block numbers of pages within a persistent memory of a node to free, a reference count is identified corresponding to a number of references to the block number, wherein the count is decremented and the number is removed from the log in response to the count being greater than a threshold value, thereby the page is freed from the memory, and the page is removed as the count is greater than the value, which allow a user data page to add to a tier down list.
None of the cited prior art, singular and any order combination remove a page block number from a persistent memory of a node for computing device to reduce client latency and processing of client input/output (I/O) operations, thus improving performance of a storage operating system of the node
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 20, 2022